t c memo united_states tax_court leslie r foster and mattie j foster et al petitioners v commissioner of internal revenue respondent docket nos filed date leonard lanny leighton for petitioners joni d larson for respondent memorandum opinion tannenwald judge respondent determined the following deficiencies in the federal income taxes of leslie r foster cases of the following petitioners are consolidated herewith charles w payne and carole b payne docket no and wayne g smith and marie smith docket no brief amicus curiae was filed by neil d kimmelfield on behalf of ball janik novack who are counsel for other similarly situated taxpayers leslie and mattie j foster mattie charles w payne charles and carole b payne carole and wayne g smith wayne and marie smith marie docket no deficiency leslie and mattie foster dollar_figure charles and carole payne dollar_figure wayne and marie smith dollar_figure these consolidated cases are before us on respondent's motion for summary_judgment under rule the issue for consideration is whether petitioners may exclude from gross_income under sec_104 amounts received from their employer in consideration for signing a general release agreement the disposition of a motion for summary_judgment under rule is controlled by the following principles the moving party must show the absence of dispute as to any material fact and that a decision may be rendered as a matter of law the factual materials and the inferences to be drawn from them must be viewed in the light most favorable to the party opposing the motion and the party opposing the motion cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial rule 105_tc_141 unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent's motion is based on a stipulation of facts and attached exhibits which are incorporated herein by this reference at the time the petitions were filed leslie and mattie foster resided in san antonio texas charles and carole payne resided in kissimmee florida and wayne and marie smith resided in loveland colorado prior to and during a portion of petitioners leslie mattie charles and wayne were employed by the united services automobile association usaa in each of them hereinafter referred to as the participants became eligible to participate in usaa's special retirement offer retirement program to participate in the retirement program which included the receipt of a single lump-sum payment each of the participants was required to sign a special retirement offer election notification and general release the release agreements are identical but for the parties and the amounts of the payments the agreements provide in part as follows name acknowledges that this payment is solely in exchange for the promises in his her general release and is not normally available under company policy to employees who resign name further acknowledges that such payment does not constitute an admission by the released parties of liability or of violation of any applicable law or regulation name agrees to release and discharge forever released parties from all causes of action claims demands costs and expenses for damages which he she now has whether known or unknown on account of his her employment with usaa and its wholly owned subsidiaries and or his her retirement from employment with usaa and its wholly owned subsidiaries his her release includes but is not limited to any claims of discrimination on any basis including race color national origin religion sex age or handicap arising under any federal state or local statute ordinance order or law including the age discrimination in employment act and any claim that the released parties jointly or severally breached any contract or promise express or implied or any term or condition of name 's employment and any claim for promissory estoppel arising out of name 's employment with usaa and its wholly owned subsidiaries and any other issue arising out of his her employment with usaa and its wholly owned subsidiaries and or his her retirement from such employment leslie and mattie signed the agreement on date charles signed the agreement on date and wayne signed the agreement on date in addition to the releases the parties have stipulated that none of the participants had any preexisting claim of age discrimination or other unlawful_discrimination against usaa either formal or informal written or oral pending or inchoate at the time the releases were signed in exchange for participating in the retirement program each of the participants received payment from usaa in computed on the basis of time of service and rate of pay in the following amounts amount dollar_figure big_number big_number big_number participant leslie mattie charles wayne in an informational document provided to the participants usaa refers to the lump-sum payments as special transition pay and advised the participants that all applicable payroll_taxes would apply to the payments usaa reported the above amounts on the participants' respective w-2 wage statements except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed commissioner v schleier u s 115_sct_2159 100_tc_124 affd without published opinion 25_f3d_1048 6th cir under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier u s at s ct pincite7 48_f3d_894 5th cir 105_tc_396 where damages are received pursuant to settlement agreements as is the case herein the nature of the claims that were the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 102_tc_116 affd in part revd in part 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite in response to a concern of petitioners we note that we consider the release agreements to be settlements or settlement agreements see eg black's law dictionary pincite 6th ed defining settle as a word of equivocal meaning meaning different things in different connections and the particular sense in which it is used may be explained by the context or the circumstances in any event whatever the semantical description of the releases the focus is on the actual terms of the documents determination of the nature of the claim is factual bagley v commissioner supra 98_tc_1 the most important element is the intent of the payor robinson v commissioner supra pincite essential to petitioners' ability to satisfy the first requirement is the existence of claims based upon tort or tort type rights see supra p the parties and the amicus curiae have advanced extensive arguments as to whether such claims must have been valid claims that were asserted prior to the settlements we are satisfied that the only requirement is that there be a claim which is bona_fide not necessarily valid ie sustainable 35_f3d_93 2d cir robinson v commissioner supra pincite stocks v commissioner supra pincite in this connection we note that we have held that claims for potential future personal injuries do not qualify for exclusion under sec_104 43_tc_77 35_tc_646 affd 304_f2d_574 9th cir such holdings imply that there must be an existing claim moreover while it need not have been previously asserted the absence of any knowledge of the claim on the part of the employer-payor obviously has a negative impact in determining the requisite intent of the payment any problems in respect of these factors are resolved in this case by the stipulation of the parties that there was no preexisting claim based on age or other unlawful_discrimination see supra p viewing the facts in the light most favorable to petitioners see 98_tc_383 it can be argued that the stipulations as to the absence of pre- existing claim s leave open the possibility of claims of discrimination based on the settlements themselves such a possibility has been adverted to in webb v commissioner tcmemo_1996_50 and galligan v commissioner tcmemo_1993_605 although neither of these cases accepted such an argument as a ground for decision whatever may be the merits of an assertion of such a window of opportunity we see no basis for giving it any consideration herein petitioners do no more than infer such an approach they do not set forth any supporting allegations of fact in support thereof beyond their general assertions to which we now turn our attention petitioners' basis for asserting that there are substantial issues of fact that require denial of respondent's motion is that they would offer the following evidence see foster v commissioner tcmemo_1996_26 each of the participants was over years of age at the time they executed the releases the only consideration for the payments received from usaa was the execution of the releases usaa did not treat the payment as compensation_for retirement_plan purposes usaa was engaged in a systematic violation of the age discrimination in employment act of publaw_90_202 81_stat_602 current version pincite u s c secs adea and age discrimination was its primary concern in requiring the participants to sign the release agreements each of the participants suffered personal injuries as a result of the discrimination practices of usaa the only specific factual assertion is that the participants are within the age group ie over entitled to claim the benefit of the adea however it has been established that a mere allegation of membership in a protected class is insufficient to sustain a claim for exclusion under sec_104 see starrels v commissioner t c pincite galligan v commissioner supra petitioners' other assertions are conclusory statements unsupported by specific facts as required petitioners make no claim that the participants did not sign the releases voluntarily as the documents recite by rule see 78_tc_154 given the stipulations as to preexisting claims and in the absence of specificity in petitioners' allegations the circumstances herein are such that respondent has made a prima facie case that the requirements for exclusion under sec_104 as enumerated by commissioner v schleier supra have not been satisfied the adea broadly prohibits arbitrary discrimination in the workplace based on age commissioner v schleier u s at s ct pincite subject_to certain defenses the adea makes it unlawful for an employer to discharge any individual between the ages of and because of such individual's age id pincite the adea provides for two types of damages damages for lost wages and additional liquidated_damages where the employer's actions were willful u s c sec_216 b the adea does not permit a separate recovery_of compensatory_damages for typical tort remedies like pain and suffering or emotional distress commissioner v schleier u s at s ct pincite n petitioners seek to draw comfort from footnote in commissioner v schleier u s at s ct pincite which suggests that outside of the adea context discrimination can result in intangible personal injuries petitioners do not explain how they think they could benefit in this respect and in any event fail to set forth sufficient facts in respect of any such claim in addition to the inadequacies of petitioners' position previously discussed we note that petitioners have the burden of proving the specific amounts of the payments allocable to claims of tort or tort-type damages for personal injuries failure to meet this burden results in the entire amount's being presumed not to be excludable see taggi v united_states f 3d pincite 91_tc_160 affd as to this issue revd on other issues 913_f2d_1486 9th cir but see 902_fsupp_1439 w d okla the releases make no allocation and petitioners have set forth no facts upon which they would rely to prove an allocation indeed the fact that the payments were based on time of service and rate of pay as well as usaa's description of the amounts as special transition pay points in the direction of the payments having been severance_pay rather than a payment for personal injury see webb v commissioner tcmemo_1996_50 in sum viewing the facts in a light most favorable to petitioners kroh v commissioner supra we conclude that respondent has made a prima facie case to support her motion for see also whitehead v commissioner tcmemo_1980_508 summary_judgment and that petitioners have failed to come forward with countervailing assertions having sufficient specificity to cause us to hold that there is any material issue of fact which requires a trial under these circumstances respondent is entitled to summary_judgment as a matter of law rule d 997_f2d_94 5th cir abramo v commissioner supra respondent's motions for summary_judgment will be granted and decisions will be entered for respondent see also daniels v commissioner tcmemo_1994_591
